UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 JANE E. MEISSE SHUFORD,                                ORDER                                           \

                                  Plaintiff,            13-CV-6303

                - against-
                                                                                      FILED
                                                                                    IN CLERK'S OFFICE
                                                                              U.S. DISTRICT COURT E.D.N.Y.


 UNITED STATES OF AMERICA,                                                    *     APR 24 2019        *
                                                                               BROOKLYN OFFICE
                                 Defendant.


JACK B. WEINSTEIN, Senior United States District Judge:

      Plaintiff has been awarded federal workers' compensation benefits and is therefore barred

from bringing an independent suit against the United States. See 5 U.S.C. § 8 l l 6(c); Votteler v.

United States, 904 F.2d 128, 130 (2d Cir. 1990) ("[The Federal Employees Compensation Act

("FECA")] is the exclusive remedy for work-related injuries sustained by federal employees");

Mathirampuzha v. Potter, 548 F.3d 70, 81 (2d Cir. 2008) ("Because the FECA is an "exclusive"

remedy, ... it deprives federal courts of subject-matter jurisdiction to adjudicate claims brought

under the [Federal Tort Claims Act] for workplace injuries that are covered by the FECA."

(internal citation omitted)). The case is dismissed.




                                                        ck B. Weinstein
                                                       enior United States District Judge

Dated: April 24, 2019
       Brooklyn, New York
